Case 19-17728-amc   Doc 103
                        104    Filed 12/01/20 Entered 12/01/20
                                                        12/02/20 14:50:21
                                                                 12:15:18   Desc Main
                              Document      Page 1 of 4
Case 19-17728-amc   Doc 103
                        104    Filed 12/01/20 Entered 12/01/20
                                                        12/02/20 14:50:21
                                                                 12:15:18   Desc Main
                              Document      Page 2 of 4
Case 19-17728-amc   Doc 103
                        104    Filed 12/01/20 Entered 12/01/20
                                                        12/02/20 14:50:21
                                                                 12:15:18   Desc Main
                              Document      Page 3 of 4
Case 19-17728-amc        Doc 103
                             104    Filed 12/01/20 Entered 12/01/20
                                                             12/02/20 14:50:21
                                                                      12:15:18   Desc Main
                                   Document      Page 4 of 4




   T+BDL.JMMFS &TRVJSF GPS
